IN THE SUPREME COURT OF THE STATE OF DELAWARE

IVORY JENKINS,                          §
                                        §   No. 409, 2017
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID No. 1607011213 (K)
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: March 28, 2018
                          Decided:   April 5, 2018

                                     ORDER

      This 5th day of April 2018, it appears to the Court that, on March 15, 2018,

the Chief Deputy Clerk issued a notice directing the appellant to show cause why

this appeal should not be dismissed for his failure to file his opening brief and

appendix on or before the March 5, 2018 deadline. The appellant has not responded

to the notice to show cause within the required ten-day period and has not filed his

opening brief and appendix. Dismissal of this appeal is therefore deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice